—In an action, inter alia, for redress for the failure to properly maintain a cemetery, the plaintiff appeals from (1) an order of the Supreme Court, Queens County (Thomas, J.), dated July 19, 2000, which granted the defendant’s motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint, and (2) a judgment of the same court, entered August 8, 2000, dismissing the complaint.
*465Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The first cause of action was properly dismissed on the ground that it failed to state a cause of action (see, CPLR 3211 [a] [7]). The second cause of action was properly dismissed on the ground that, inter alia, there was a valid defense founded upon documentary evidence, as the defendant demonstrated that it supplied the requested information to the plaintiff. The third cause of action was properly dismissed, not only upon similar grounds, but also because the plaintiff is not a real party in interest to make a claim under N-PCL article 15 (see, N-PCL 1504 [c] [4], [5]).
Finally, contrary to the plaintiffs contentions, the judgment revealed the basis for the Supreme Court’s decision such that “intelligent appellate review” (Weckstein v Breitbart, 111 AD2d 6, 7) is possible here, and, in any event, the essential facts are readily and sufficiently established by a review of the record on appeal (see, Matter of Commissioner of Social Servs. of City of N. Y. v George C., 78 AD2d 541; Weckstein v Breitbart, supra, at 7-8; CPLR 4213). O’Brien, J. P., Florio, Schmidt and Townes, JJ., concur.